Case 2:19-cv-10550-GCS-PTM ECF No. 15, PageID.784 Filed 08/11/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ERIC FEARS MILT,

            Petitioner,                     Civil No. 2:19-cv-10550
                                            Hon. George Caram Steeh
      v.

DEWAYNE BURTON,

            Respondent.
                                       /

      ORDER DENYING MOTION FOR RELIEF FROM JUDGMENT,
         DENYING CERTIFICATE OF APPEALABLILITY, AND
       DENYING PERMSSION TO APPEAL IN FORMA PAUPERIS

      Before the court is Petitioner’s motion for relief from judgment brought

under Federal Rule of Civil Procedure 60(b)(6). (ECF No. 14.) On March 5,

2020, the Court denied Petitioner’s petition for a writ of habeas corpus

because his claims lacked merit or were barred by his state court

procedural default. The Court also denied a certificate of appealability and

denied permission to appeal in forma pauperis. Petitioner did not appeal.

      Petitioner’s motion, filed on June 15, 2021, asserts that the Court

ignored evidence that the car police observed Petitioner entering and

exiting was not reported stolen, contrary to the stated justification for is

arrest. Petitioner also asserts that he was denied the effective assistance of

trial counsel and appellate counsel, whom he argues should have
                                      -1-
Case 2:19-cv-10550-GCS-PTM ECF No. 15, PageID.785 Filed 08/11/21 Page 2 of 4




discovered this fact and raised it in the trial court and on direct appeal.

Petitioner asserts that he is entitled to relief from judgment under Federal

Rule of Civil Procedure 60(b)(6).

      Rule 60(b)(6) may be used to relieve a party from judgment in

extraordinary circumstances which are not addressed by the first five

subsections of Rule 60(b). Ford Motor Co. v. Mustangs Unlimited, Inc., 487

F. 3d 465, 468 (6th Cir. 2007). The Sixth Circuit has stated that: “Courts ...

must apply subsection (b)(6) only as a means to achieve substantial justice

when something more than one of the grounds contained in Rule 60(b)'s

first five clauses is present. The something more ... must include unusual

and extreme situations where principles of equity mandate relief.” Id.

(internal citations and quotations omitted).

      Petitioner’s arguments do not demonstrate that an unusual or

extreme situation exists that warrants relief from judgment. Petitioner’s

argument that the car in which police observed him was not reported as

stolen was an allegation he presented both to the state courts and to this

Court in his habeas petition. The Court explained why the argument was

without merit. (Opinion, ECF No. 12, PageID.756-58.) In short, a FOIA

response from the Detroit Police Department that the vehicle in question

was not reported stolen by Johnnie or Doriea Breggs to that police

                                      -2-
Case 2:19-cv-10550-GCS-PTM ECF No. 15, PageID.786 Filed 08/11/21 Page 3 of 4




department between October 24-26, 2010, does not establish that the

vehicle was not reported stolen. As explained in the Court’s opinion, police

conducted a stake-out of the parked vehicle because it was reported stolen

to the Southfield Police Department by the vehicle’s manufacturer -

Mercedes-Benz. So too, the Court considered the arguments presented in

Petitioner’s motion regarding the alleged ineffectiveness of Petitioner’s trial

and appellate counsel. (id., PageID.746-755.) A habeas petitioner cannot

raise arguments during his federal habeas proceeding, lose those

arguments, then raise the same arguments based on the same evidence in

a Rule 60(b) motion for relief from judgment. See Brooks v. Bobby, 660

F.3d 959, 962 (6th Cir. 2011).

      Petitioner has also not demonstrated a substantial showing of the

denial of a constitutional right. Accordingly, a certificate of appealability is

not warranted. 28 U.S.C. § 2253(c)(2). Leave to proceed in forma pauperis

on appeal this order will also be denied as an appeal cannot be taken in

good faith. See Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich.

2002); 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24 (a).

      Based upon the foregoing,

      IT IS HEREBY ORDERED that Petitioner’s motion for relief from

judgment is DENIED.

                                       -3-
Case 2:19-cv-10550-GCS-PTM ECF No. 15, PageID.787 Filed 08/11/21 Page 4 of 4




     IT IS FURTHER ORDERED that a certificate of appealability is

DENIED.

     IT IS FURTHER ORDERED that permission to appeal in forma

pauperis is DENIED.

Dated: August 11, 2021
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 11, 2021, by electronic and/or ordinary mail and also
                  on Eric Fears Milt #515221, Cooper Street Correctional
                     Facility, 3100 Cooper Street, Jackson, MI 49201.

                                        s/B Sauve
                                       Deputy Clerk




                                          -4-
